Appellant has filed a motion for rehearing in this cause and the case has been orally argued insisting that the evidence is insufficient to sustain the jury's verdict.
We have reviewed the evidence upon the submission of this motion and find that the statement in the original opinion mildly sets forth the facts according to the State's testimony.
Appellant placed his reputation as being a law abiding citizen in issue and all the testimony shows him to have a rather extended court record. He is under a suspended sentence and has several times been before the court on misdemeanor charges. He then took the witness stand, admitted his presence *Page 251 
at the place, but denied that either he or the other parties with him were attempting to break into the building or that they even touched it. He denied that he was running when the officers took him in charge. He admitted that his associates had criminal records; that he had been out with them at various places all night. He gave his story accounting for his presence there and this, if true, could have been corroborated by another party, but he did not call him to the witness stand. We find nothing in his testimony material to his case which would reasonably explain his presence there except that which was contradicted. The jury didn't accept his version of the case and there is nothing in it which was calculated to appeal to their sympathy. There is nothing for this court to pass on.
The motion for rehearing is overruled.